This was a condemnation proceeding wherein the county seeks a right of way eighty feet in width through a small triangular tract just south of the north forty of E. Lyles Hatter referred to in the companion litigation of E. Lyles Hatter v. Mobile County (Ala. Sup.) 145 So. 151,1 this day decided. The land here condemned involves a small fraction over an acre, in which appellant E. Lyles Hatter owns an interest with others, but the extent of his interest does not clearly appear. The maximum valuation of the tract was $300. The jury awarded $200, and from the judgment Hatter alone appeals, the other defendants declining to join therein.
The assignments of error and briefs of counsel are identical in this case with those in the companion suit above noted. But this triangular tract was not owned by Hatter as a part of any larger tract and was never situated on the old highway. The errors, therefore, upon which reversal is rested in the companion case, do not appear to have prejudicially affected the owner of this triangular tract, nor is any effort made to show their application thereto. We find nothing in the record justifying a reversal on this appeal, and the judgment will accordingly be here affirmed.
Affirmed.
ANDERSON, C. J., and BOULDIN and FOSTER, JJ., concur.
1 Ante, p. 1.